Title: To Thomas Jefferson from C. W. F. Dumas, 28 March 1786
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
La Haie 28e. Mars 1786

Votre Excellence verra par l’incluse pour Mr. Jay, que notre petit theatre offre au monde une suite non interrompue de Scenes les plus interessantes. C’est toujours la Lutte de la Liberté et de la tyrannie, mais variée à l’infini.
Je ne sais si j’ai déja prévenu Votre Excellence, qu’aucune de ces Lettre ne doit passer par la voie d’Angleterre. On me l’a fait promettre; et la raison en est simple: de l’issue de ce conflit dépend la solidité de l’autonomie de cette republique et de son Alliance avec la France, et avec une autre Puissance, qui n’attend que la décision de l’affaire de la Haie pour accéder à cette Alliance ou non.
Je suis avec gran respect, De Votre Excellence le très humble et très-obéissant serviteur,

C W F Dumas


Nous attendons l’arrivée ce soir d’un Courier dépéché de France, chargé de Dépeches importantes.

 